Citation Nr: 0907803	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include herniated discs, and left leg 
radiculopathy, cervical, thoracic, and lumbar spine segments. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army National Guard 
from February 1976 to April 1976, to include unverified 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision, which denied a 
claim for service connection for residuals of a back injury, 
to include herniated discs, and left leg radiculopathy, 
cervical, thoracic, and lumbar spine segments.

The Board notes that, in February 2005, the Veteran submitted 
a request for a local hearing before an Indianapolis RO 
Hearing Officer.  Subsequently, he was scheduled for a local 
hearing on December 13, 2005, for which he failed to report.  
No good cause was offered for his failure to report to this 
hearing, and the Veteran did not request that this hearing be 
rescheduled. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a back injury, to include herniated discs, and 
left leg radiculopathy, cervical, thoracic, and lumbar spine 
segments.  He argues that he fainted after a basic training 
exercise, fell down a flight of stairs, and injured his back.  
He states that he has been suffering from chronic low back 
pain since that time.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  

The Board's attention is drawn to a February 2005 statement 
wherein the Veteran maintains that the complete medical 
record has not been considered.  In this regard, the Veteran 
listed several private physicians in an April 2004 statement 
that he states he received medical treatment.  While the 
Veteran attached to this statement numerous private treatment 
records, the claims folder does not contain treatment records 
from all the physicians listed in the April 2004 statement.  
Additionally, it does not appear that an attempt to obtain 
all of these private treatment records has been made by VA.  
VA has an obligation under the Veterans Claims Assistance Act 
of 2000 (VCAA) to assist claimants in obtaining evidence, to 
include relevant records from private medical care providers.  
38 C.F.R. § 3.159 (2008).  Therefore, this issue must be 
remanded in order to attempt to locate any outstanding 
private treatment records relating to the Veteran's claimed 
back condition. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, particularly the full 
addresses and the dates of any private 
treatment received with regards to the 
Veteran's claimed residuals of a back 
injury, and if necessary, authorization 
to enable it to obtain any additional 
pertinent evidence not currently of 
record.  He should be asked to identify 
all VA and non-VA healthcare providers 
that have treated him for his back/spine 
disability his period of ACDUTRA from 
February to April 1976.  The RO should 
also invite the Veteran to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the January 2006 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

